DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/05/2020 and 04/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-20 are allowed
Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A method for determining a pore size distribution in a rock sample, the method comprising: saturating the rock sample with a fluid; acquiring a first set of nuclear magnetic resonance (NMR) measurements of the rock sample; generating, by a computer processor and based on a first T2 distribution of the first set of NMR measurements, a first saturation measure, the first saturation measure representing an initial amount of the fluid stored in the rock sample; applying, subsequent to acquiring the first set of NMR measurements, a first external force to the rock sample to expel the fluid from a first plurality of pores of the rock sample; acquiring, subsequent to applying the first external force, a second set of NMR measurements of the rock sample;,.., generating, by the computer processor and based on the second T2 distribution and 
Claims 2-9, 11-18 and 20 are in condition for allowance, based on their dependencies.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 06/05/2020 and 04/14/2021 and the searches attached disclose Luo (U.S. Publication 20160139066) discloses methods and systems for determining surface relaxivity from nuclear magnetic resonance measurements relate to applying multiple nuclear magnetic resonance teaching determining surface relaxivity of a porous medium, an NMR tool such as may be used in conjunction with a core analyzer uphole or such as a downhole tool is activated to generate a pulsed field gradient NMR pulse sequence and data are collected, a pulse sequence may be utilized to obtain a DT.sub.2 distribution containing information about the geometry of a porous medium from which surface relaxivity information may be obtained, includes on a first channel, two spaced RF pulses of ninety degrees followed by a CPMG sequence of a ninety degree pulse followed by a series of one hundred eighty degree pulses, with signal acquisition prior to and between the one hundred eighty degree pulses, and on a second channel, a gradient pulse between the two spaced RF pulses of ninety degree pulses, a crusher pulse between the second RF pulse and the ninety degree pulse of the CPMG sequence, and another gradient pulse between the ninety degree pulse and the first echo of the CPMG sequence. The 

    PNG
    media_image1.png
    715
    530
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    722
    521
    media_image2.png
    Greyscale


.






Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858